FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                                     INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 PageRECEIVED
                                                                    1 of 10 PageID #: 11
                                                                             NYSCEF:  05/04/2021




      SUPREME                  COURT                OF THE             STATE               OF NEW             YORK
      COUNTY                 OF QUEENS


      PEGGY               HAMIL,                                                                                                                         INDEX               NO.
                                                                                                                                                         Filed:
                                                                      Plaintiff(s),

                                                                                                                                                         Plaintiff            designates              QUEENS
                            -against-
                                                                                                                                                         County             as the         place       of trial.



      COSTCO                 TIRE            CENTER               and        COSTCO                 WHOLESALE                                            S U        M M O N                 S

      CORPORATION,
                                                                                                                                                         The        basis      of venue               is
                                                                                                                                                         the      County             in which              the    accident
                                                                      Defendant(s).
                                                                                                                                                         occurred.




      TO THE                ABOVE              NAMED                  DEFENDANTS:


                     YOU           ARE         HEREBY                   SUMMONED                        to    answer           the    complaint                in     this     action           and        to       rve     a copy
      of    your      answer            on    the    plaintiffs              attorneys         within         20   days         after        the    service            of     this        sum              ns,    exclusive          of
      the    day      of     service          of    this        summons,              or   within        30    days       after         service           of   this         summ                s is complete                 if   this
      summons               is not      personally               delivered            to you        within      the     State         of New             York.


                     In     case     of      your      failure          to    answer        this      summons,                a judgment                 by           fault        will      be taken             against          you
      for    the    relief      demanded                   in   the   complaint,             together          with      the      costs        of    t         action.


      Dated:        New         York,         New          York

                     May        3, 2021




                                                                                                    HOW                   RAPHAELSON,                                ESQ.
                                                                                                    RA          AELSON         & LEVINE                                LAW                FIRM,            P.C.
                                                                                                         orneys         for     Plaintiff(s)
                                                                                                      ennsylvania               Building
                                                                                                    14 Penn           Plaza,         Suite         1718
                                                                                                    New       York,       New           York         10122

                                                                                                    (212)      268-3222


      Defendants:


      COSTCO                 TIRE            CENTER
      3250         Vernon          Blvd.

      Long         Island       City,        NY      11106




                                                                                                             1 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                              INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 Page RECEIVED
                                                                    2 of 10 PageID #: 12
                                                                             NYSCEF:  05/04/2021




      COSTCO            WHOLESALE                   CORPORATION
      111    Eighth      Ave
      New     York,      NY       10011


      AND


      CT CORPORATION                       SYSTEM
      28 Liberty        Street
      New     York,      New       York     10005


      (and   Via      Secretary       of   State)




                                                                  2 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                  INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 Page RECEIVED
                                                                    3 of 10 PageID #: 13
                                                                             NYSCEF:  05/04/2021




            SUPREME                COURT             OF THE              STATE             OF   NEW YORK
            COUNTY                OF QUEENS


            PEGGY            HAMIL,                                                                                                          INDEX            NO.


                                                                        Plaintiff,

                                                                                                                                             VERIFIED                   COMPLAINT
                                            -against-



            COSTCO                TIRE       CENTER                    and       COSTCO             WHOLESALE
            CORPORATION,


                                                                        Defendants.




                  Plaintiff,          by    her      attorneys,              RAPHAELSON                       AND        LEVINE            LAW        FIRM,             P.C.,     as and     for     their


      Verified           Complaint,         respectfully                alleges,         upon    information              and    belief:


                    1.             That     at all         times      hereinafter          mentioned,           Plaintiff,       PEGGY             HAMIL,               is a lawful      resident           of


      the   County          of    Queens,         City        and      State      of New        York.


                  2.               That     at all          times      hereinafter                                   defendant        COSTCO                TIRE          CENTER            is a duly
                                                                                             mentioned,


      organized            unincorporated                   business          existing      under       and     by     virtue    of the     laws      of     the   State        of New      York.


                  3.               That     at all         times      hereinafter           mentioned,           defendant           COSTCO                TIRE         CENTER           owned         the


      premises           known        as 3250          Vernon           Blvd,        Queens,        NY        11106.


                  4.               That      at      all      times          hereinafter         mentioned,              defendant          COSTCO                  TIRE          CENTER              and


      defeñd=ñt's              agents,       servants               and/or        employees             operated         the     premises          located         at    3250      Vernon           Blvd,


      Queens,        NY          11106.


                    5.             That      at      all      times          hereinafter         mentioned,              defendant          COSTCO                  TIRE          CENTER              and


      defendant's              agents,       servants               and/or       employees              managed           the    premises          located         at    3250      Vernon           Blvd,


      Queens,        NY          11106.




                                                                                                    3 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 PageRECEIVED
                                                                    4 of 10 PageID #: 14
                                                                             NYSCEF:  05/04/2021




                    6.              That       at    all         times       hereinafter           mentioned,           defendant            COSTCO                 TIRE            CENTER                and


      defeñdent's                             servants             and/or          employees         ==intainad           the     premises             located       at   3250       Vernon
                                 agents,                                                                                                                                                               Blyd,


      Queens,        NY          11106.


                    7.              That       at    all         times       hereinafter           meñtioned,           defeñdant            COSTCO                 TIRE            CENTER                and


      defendant's                agents,       servants            and/or          employees          controlled         the     premises          located          at    3250       Vernon            Blvd,


      Queens,        NY          11106.


                    8.              That       at    all         times       hereinafter           mentioned,           defendant            COSTCO                 TIRE            CENTER                and


      dafandant's                agents,       servants             and/or          employees          repaired         the     premises          located           at    3250       Vernon            Blvd,


      Queens,        NY          11106.



                    9.              That       at    all         times       hereinafter           mentioned,           defendant            COSTCO                 TIRE            CENTER                and


      defendant's                agents,       servants             and/or         employees          inspected          the     premiscs          located          at    3250       Vernon            Blvd,


      Queens,        NY          11106.


                    10.             That      at all       times         hereinafter        mentioned,             defendant         COSTCO                TIRE           CENTER              leased      the



      premises           located           at 3250         Vernon          Blyd,       Queens,       NY     11106.


                    11.             That       at    all         times       hereinafter           mentioned,           defendañt            COSTCO                 TIRE            CENTER                and



      defendant's                agents,        servants             and/or            employees          operated,            managed,          maintained                and      controlled            the


      aforesaid           premises.



                    12.             That       at    all         times       hereinafter           mentioned,           defendant            COSTCO                 TIRE            CENTER                and



      defendant's                agents,      servants             and/or          employees         extended          a general          invitation         to     the    public        to   enter       and


      patronize           its    aforesaid          premises.


                    13.             That        at         all      times           hereinafter          mentioned,              defendant               COSTCO                  WHOLESALE


      CORPORATION                            is a duly            organized            domestic       business        corporation,           existing            under     and      by   virtue        of the



      laws   of the             State      of New          York.




                                                                                                     4 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                    INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 Page RECEIVED
                                                                    5 of 10 PageID #: 15
                                                                             NYSCEF:  05/04/2021




                14.       That          at      all      times        hereinafter              meñticñed,           defendant           COSTCO                    WHOLESALE


      CORPORATION                     is a duly         organized        foreign        busi=êss          corporation,       eylsting         under         and    by   virtue   of   the


      laws   of the   State      of   Washington.


                15.       That          at      all      times        hereinafter              mentioned,           defendant           COSTCO                    WHOLESALE


      CORPORATION                     owned       the    premises         located       at 3250       Vernon         Blvd,   Queens,          NY       11106.


                16.       That          at      all      times        hereiñafter              mentioned,           defendant           COSTCO                    WHOLESALE


      CORPORATION                     and     defendant's           agents,        servants        and/or      employees           operated        the      premises        located    at


      3250   Vernon      Blyd,        Queens,         NY     11106.


                17.       That          at      all      times        hereinafter              mentioned,            defendant          COSTCO                    WHOLESALE


      CORPORATION                     and     defendant's           agents,        servants       and/or       employees          mâñâged          the      premises        located    at



      3250   Vernon      Blvd,        Queens,         NY     11106.


                18.           That      at      all      times        hereinafter              mentioned,            defendant          COSTCO                    WHOLESALE


      CORPORATION                     and    defendant's            agents,    servañts          and/or      employees           maintained           the    premises       located    at



      3250   Vemon       Blvd,        Queens,         NY     11106.



                19.           That      at      all      times        hereinafter              mentioned,            defendant          COSTCO                    WHOLESALE


      CORPORATION                     and     defendant's           agents,     servants          and/or      employees          controlled        the       premises       located     at



      3250   Vernon      Blvd,        Queens,         NY     11106.


                20.           That      at      all      times        hereinafter              mentioned,            defendant          COSTCO                    WHOLESALE


      CORPORATION                     and     defendant's            agents,        servants       and/or       employees          repaired        the      premises        located     at



      3250   Vernon      Blvd,        Queens,         NY     11106.


                21.           That      at      all      times        hereinafter              mentioned,            defeñdant          COSTCO                    WHOLESALE


      CORPORATION                     and     defendant's           agents,        servants       and/or       employees          inspected        the       premises       located     at



      3250   Vernon      Blvd,        Queens,         NY     l 1106.




                                                                                         5 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                                INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 PageRECEIVED
                                                                    6 of 10 PageID #: 16
                                                                             NYSCEF:  05/04/2021




                   22.            That           at          all       times            hereinafter                mentioned,                defendant               COSTCO                    WHOLESALE

      CORPORATION                          leased             the     premises             located           at 3250        Vernon           Blvd,       Queens,         NY          11106.


                   23.            That           at          all       times            hereinafter                mentioned,                defendant               COSTCO                    WHOLESALE

      CORPORATION                          and         defendant's                   agents,      servants          and/or        employees              operated,         managed,             maintained            and


      controlled           the   aforesaid              premises.


                   24.            That           at          all      times             hereinafter                mentioned,                defendant               COSTCO                    WHOLESALE

      CORPORATION                          and         defendant's                   agents,       servants          and/or         employees            extended          a general           invitation       to the


      public       to enter       and     patronize                  its     aforesaid           premises.


                   25.            That      at        all     times          hereinafter             mentioned              the      aforesaid           premises         was         equipped          with    video


      surveillance           cameras.



                   26.            That      at        all     times          hereinafter             mentioned              the      aforesaid           premises         was         equipped          with    video


      surveillance           cameras          that           captured            the     location            of the      incident          referenced          herein.


                   27.            That      at        all     times          hereiñafter             mentioned              the      aforesaid           premises         was         equipped          with    video


      surveillance           cameras          that           captured            the     incident            referenced           herein        involving
                                                                                                                                                                    Plaintiff          PEGGY            HAMIL.


                   28.            That      at all            times          hereinafter             mentioned              the      aforesaid           premises         was         equipped          with    video


      surveillance           cameras          that           captured            the      location           for   the     incident         referenced          herein          but     were     broken,        out     of


      service       or non-operational                            on the       date      of the       incident           involving           Plaintiff         PEGGY            HAMIL.


                   29.            That       at       all         times       hereinafter             mentioned,               Plaintiff          PEGGY              HAMIL,               was        a lawful         and


      proper       patron        in the     aforesaid,                     located       at the      aforesaid            premises


                                                                                                                                                                                                       defendants'
                   30.            That      at all           times          hereinafter            mentioned,               it was      the      duty     of   the     defendants              and


      respective           agents,        servants                 and/or       employees               to     maintain           the      aforesaid        premises            in    a safe      condition           and


      proper       state     of repair        for           all    persons            lawfully        thereat.




                                                                                                              6 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                                                            INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 PageRECEIVED
                                                                    7 of 10 PageID #: 17
                                                                             NYSCEF:  05/04/2021




                     31.                   That          on       or     about            November                   2,     2020,          at        approximately                       1:48          PM,         while               the     plaintiff,


      PEGGY                HAMIL,                   was           lawfelly              and     properly             traversing                 the       aforesaid           location,                said       plaintiff              was      caused


      to trip       and     fall           and     violently              fall     to the        ground              by    reason             of the        dangerous               and         hazardcas                 conditions                which



      existed         thereat,               and,          in     consequence                     whereof,                 said      plaintiff               was        caused            to        sustain            serious           and       severe


      personal            injuries.


                     32.                   The      aforesaid                occurrence                  was         due      solely            by     reason           of    the        carelessness,                        recklessness                  and


      negligence                 of        the      defendants                    and         defendant's                  agents,             servants             and/or           employees                     in         their      ownership


      operation,               management,                             maintenance,                    leasing,            repair,            inspection,                desigñ,               supervision,                      placement                  and



      control        of the            aforesaid                 premises               and     more          particularly                the        mats      and        rugs       upon            the       floor          of the         COSTCO

                                                                       defendants'
      TIRE           CENTER                        at      the                                       premises              located             at     3250          Vernon               Blvd,             Queens,               NY          11106,           in



      permitting             and           allowing               same           to be,       become             and       remain             in a dangerous                     and       hazardous                   conditioñ               resulting


      in the       Plaintiff               tripping             and       falling;            in failing          to make               the     proper            and     necessary                   repairs           thereto;             in making



      improper             repairs               thereto;           in permitting                    and        allowing            the       aforedescribed                     conditions                    to remain                thereat        for        a



      long        and/or         unreascñable                          period        of     time,       all     to the       notice            and        kñowledge                 of    the        defendants;                      in acting        with



      reckless         disregard                   for      the        safety        of     others         and       more          particularly               the       plaintiff          herein;              in failing              to make             the



      proper         and                                   inspections                                     so as to ascertain                         the    dangerous                   and        hazardous                  conditian            which
                               necessary                                                  thereat,



      existed;        in that              defendants                   knew         or should                have        known           that        said     premises,                 in its       aforedescribed                         condition,


      could        and      would,                result          in an occurrence                      similar            to the         one         involved            herein;              in    failing           to give          the     plaintiff



      any      warning                of    the      dangers              to be encountered;                              in causing                and      creating          a dangerous                       condition;                  in causing


      and       creating              the        aforesaid               condition;               in    launching                  an     instrumentality                      of        harm;          in      failing           to     provide            the



      plaintiff           with         a safe            premises;                 in                      to     place           warnings                and/or         barricades                   about            this      dangerous                  and
                                                                                           failing


      hazardous              condition                   and       in     otherwise              being           careless,           reckless               and     negligent.




                                                                                                                           7 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                                                  INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 Page RECEIVED
                                                                    8 of 10 PageID #: 18
                                                                             NYSCEF:  05/04/2021




                   33.              That      the    aforesaid               occurrence               was           due        solely         by    reason          of         the     negligence               of the       defendants


      and      through         no    fault     or    lack        of     care       on     the     part        of      the      plaintiff           contributing                      thereto.


                   34.              That      by     reason            of the        aforesaid             occurrence,                     plaintiff          sustained                  serious          and       severe      personal


      injuries      to head,           body         and       limbs;         a severe               shock          to       the     nervous            system;             suffered               great         physical        pain      and


      mental       anguish;            was     confined                to bed        and       home           and        caused            to abstain              from          usual          duties      and      activities;        was


      forced      to seek           medical          aid      and       attention              and    to expend                    divers          sums       of    money                for     same,          in an endeavor             to


      be healed          and        cured     of     said       injuries,            which           may       be permanent                         and    lasting.


                   35.              That      by     reason            of    the        foregoing,                 plaintiff              PEGGY             HAMIL                      has       been       damaged             in   a sum


      which       exceeds            the jurisdictional                     limits        of all      lower              Courts.


                   36.              That      by     reason            of   the      foregoing,                Plaintiff             PEGGY                 HAMIL                     demands              a trial       by jury.


                   WHEREFORE,                              plaintiff           PEGGY                 HAMIL                   demands               judgment                against              the   defendants


      COSTCO              WHOLESALE                             CORPORATION                                   and           COSTCO                     TIRE          CENTER4nd/or                                each      of   them,      in


      a sum       which        exceeds             the     jurisdictional                  limits        of     all      lower            Courts,         toge            (r     with          the    costs       and



      disbursements                 of each         action.




      Dated:       New         York,         New         York

                   May         3, 2021
                                                                                         By:'HO                     ARD            RAPHAELSON,                                  ESQ.
                                                                                         RAP             AELSON                     & LEVINE                       LAW                FIRM,              P.C.

                                                                                         Att           eys         for      Plaintiff
                                                                                         P      nnsylvania                  Building
                                                                                             4 Penn           Plaza,              Suite      1718

                                                                                         New         York,            New           York           10122
                                                                                         212-268-3222




                                                                                                                   8 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                                                                     INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 PageRECEIVED
                                                                    9 of 10 PageID #: 19
                                                                             NYSCEF:  05/04/2021




         SUPREME                  COURT                OF THE               STATE                OF NEW                YORK
         COUNTY                 OF QUEENS


         PEGGY                HAMIL,                                                                                                                                 INDEX           NO.



                                                                           Plaintiff,
                                                                                                                                                                   ATTORNEY'S
                                              -against-                                                                                                           VERIFICATION


         COSTCO                  TIRE             CENTER                      and           COSTCO                     WHOLESALE
         CORPORATION,


                                                                           Defendants.




                        Howard            Raphaelson,                     Esq.,        an   attorney             duly         admitted             to        practice        law      in    the     State   of    New


         York,        makes        the        following              affirmation                 under         the     penalty         of    perjury:


                        I am of the             firm         RAPHAELSON                            & LEVINE                   LAW           FIRM,              P.C.,     the     attorneys            of record      for


         the     plaintiff.


                        I have         read     the        foregoing              Summons                and     Verified            Complaint                   and     know        the    contents        thereof;


         the     same         is true     to my            own       knowledge                   except        as to those             matters                therein       stated         to be alleges          upon


         information              and     belief.


                        This      verification                is made             by     affirmant             and      not     by     plaintiff              because          plaintiff          resides      outside


         of the       County            of New             York,          which         is the      County             where         your       affirmant                maintains            offices.


                        The      grounds              of     affirmant's                belief       as to       all     matters            stated            upon      affirmant's               knowl           e are


                                                                                                                                                                        plaintiff'
         correspondence                   had         with         said     plaintiff,            information                 contained                 in     said                            ile,    which       is in


         affirmant's             possession                and      other         pertinent          data        relating            thereto.


         Dated:         New       York,         New           York

                        May       3, 2021


                                                                                                                Howar                    phaelson,                Esq.




                                                                                                           9 of 10
FILED: QUEENS COUNTY CLERK 05/04/2021 11:28 AM                                                                                                            INDEX NO. 710170/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04471-MKB-JRC
                1                  Document 1-7 Filed 08/10/21 Page 10 of 10 PageID
                                                                    RECEIVED        #: 05/04/2021
                                                                              NYSCEF:  20




                                          SUPREME             COURT               OF THE         STATE            OF    NEW YORK
                                                                     COUNTY                OF QUEENS
         ___________-.--------.----________                                                     ___.-----________                             --   __ _______     __--

         PEGGY           HAMIL,


                                                             Plaintiff,


                          -against-



         COSTCO            TIRE       CENTER         and   COSTCO                 WHOLESALE                    CORPORATION,


                                                             Defendants.
         ------          ___   __ ___    _ _---..          - ____.           _ _ ______           _.-------____                     __ _ _ __ __.----           ___---



                                                    SUMMONS                 and       VERIFIED               COMPLAINT

         ___...-------                  _____       ____     - ------------_                        ____        _______.-----------------__




                                                RAPHAELSON                        &    LEVINE            LAW          FIRM,       P.C.

                                                                     Attorneys            for   Plaintiff(s)
                                                                          Pennsylvania            Building
                                                                     14 Penn           Plaza,    Suite         1718

                                                                New          York,       New     York          10122

                                                                               (212)      268-3222




                                                                                      10 of 10
